Exhibit 10.1

GSI Group, Inc.

125 Middlesex Turnpike

Bedford, MA 01730

Mr. Anthony Bellantuoni

c/o GSI Group, Inc.

125 Middlesex Turnpike

Bedford, MA 01730

Re: Termination of Employment

Dear Tony:

This letter agreement (the “Letter Agreement”) sets forth the understanding
between you and GSI Group, Inc., a company organized under the laws of the
Province of New Brunswick, Canada (the “Company”), regarding your termination of
employment with the Company and is entered into on the date set forth on the
signature page hereto.

1. Your last day of active employment with the Company shall be July 1, 2011 (or
such other date as mutually agreed by the parties hereto) (the “Termination
Date”). At the Company’s request, effective as of the Termination Date, you
hereby agree to resign as an officer and/or director of the Company and any of
the Company’s subsidiaries, affiliates, joint ventures and other related
entities. On the Termination Date, the Company shall pay you (a) all earned but
unpaid base salary up to and through the Termination Date, and (b) all accrued
but unused vacation up to and through the Termination Date. The Company also
will reimburse you for all appropriately documented business expenses incurred
prior to the Termination Date in accordance with the Company’s policy; provided
that you submit all necessary or appropriate documentation of any such expenses
within ten (10) days of the Termination Date.

2. Subject to your execution and non-revocation of the Release of Claims
Agreement attached hereto as Exhibit A (the “Release”) at such time as is
described in this Section 2, you shall be entitled to:

(a) Continued payment of your base salary, at the rate in effect immediately
prior to the Termination Date, during the period beginning on the Termination
Date and ending on the first anniversary of the Termination Date (such payment,
the “Severance Payment” and such period, the “Severance Period”), payable in
equal installments during the Severance Period in accordance with the Company’s
customary payroll practices;

(b) A cash payment in an amount equal to $40,000, payable at the same time as
you would have been entitled to receive a bonus in respect of the first half of
2011 pursuant to the terms of the 2011 GSI Senior Management Incentive Plan
(which is expected to be in August 2011, but in no event will be later than
March 15, 2012);

(c) If you elect to continue medical coverage under the Company’s group health
plan (including, without limitation, dental coverage) in accordance with COBRA,



--------------------------------------------------------------------------------

continued participation in the Company’s group health plan (including, without
limitation, any dental plan) in which you were participating as of the
Termination Date, at the Company’s sole expense, during period beginning on the
Termination Date and ending on the earlier of (i) the last day of the Severance
Period, and (ii) the date on which you first become eligible for medical
coverage from a new employer or service recipient. The COBRA health continuation
period under Section 4980B of the Internal Revenue Code of 1986, as amended,
shall run concurrently with the period of continued medical coverage following
the Termination Date set forth in this Section 2(c); and

(d) The services of an outplacement firm for a period of up to six (6) months
following the Termination Date, which outplacement firm shall be selected by you
and the reasonable fees and expenses for which shall be paid by the Company, up
to a maximum of $10,000.

As soon as reasonably practicable following acceptance of employment or service
relationship with a new employer or service recipient following the Termination
Date, you shall provide written notice to the Company of such employment or
service relationship (including the date of commencement of such employment or
service relationship and the first date upon which you will become eligible for
medical coverage under the group health plan of such new employer or service
recipient). Notwithstanding anything to the contrary in this Letter Agreement or
the Release, (x) you shall not be entitled to any payments or benefits under
this Section 2 unless and until you execute the Release on or prior to the 21st
day following the date you receive the Release (the “Release Expiration Date”)
and do not revoke your execution of the Release thereafter (and the applicable
revocation period has expired) and (y) to the extent any payments or benefits
due under the Letter Agreement are not paid or provided when due as result of
the immediately preceding subsection (x), such payments and benefits shall be
paid or provided in a lump sum on the first payroll date to occur on or after
the thirtieth (30th) day following the Termination Date.

3. In addition to the post-termination benefits described in Section 2, and
notwithstanding anything to the contrary in those certain Restricted Stock Unit
Grant Notice and Restricted Stock Unit Award Agreement between you and the
Company, dated March 31, 2011 (collectively, the “RSU Agreement”), (a) as of the
Termination Date, the RSUs (as defined in the RSU Agreement) shall remain
outstanding and unvested, (b) subject to your execution of the Release on or
prior to the Release Expiration Date and the lapse of any revocation period
related thereto, the RSUs shall become vested on the thirtieth (30th) day
following the Termination Date, and (c) to the extent you do not execute the
Release on or prior to the Release Expiration Date or timely revoke the
execution of such Release thereafter, the RSUs shall be automatically forfeited
by you on the thirtieth (30th) day following the Termination Date without
payment of any consideration by the Company, and you (or your beneficiary or
personal representative, as the case may be) shall have no further rights with
respect to the RSUs.

4. You agree not to disparage the Company, any of its products or practices, or
any of its directors, officers, agents, representatives or affiliates, either
orally or in writing, at any time; provided that you may confer in confidence
with your legal representatives and make truthful statements as required by law.
The Company agrees that, upon the termination of your employment, it shall
advise its current directors and officers not to disparage you, either orally or
in writing, at any time; provided that such persons may confer in confidence
with the Company’s and their legal representatives and make truthful statements
as required by law.

 

2



--------------------------------------------------------------------------------

5. Notwithstanding anything to the contrary in this Letter Agreement, in the
event that you violate any of the restrictive covenants set forth in Section 4
or any other written agreement by and between you and the Company, (a) the
Company shall no longer be required to provide any payments or benefits under
this Letter Agreement and (b) you shall pay the Company an amount equal to the
sum of (i) all payments and benefits provided in this Letter Agreement prior to
such violation (including, without limitation, the applicable portion of the
Severance Payment and any payments in connection with group health coverage
after the Termination Date) and (ii) the greater of (A) the fair market value of
a number of shares of common stock of the Company equal to the number of RSUs on
the Termination Date or (B) the fair market value of a number of shares of
common stock of the Company equal to the number of RSUs on the date on which you
first violate such restrictive covenants.

6. You agree to sign and be bound by the Release, which shall be considered an
integral part of this Letter Agreement.

7. In order to effectuate the foregoing, you agree to execute any additional
documents as may be reasonably requested from time to time by the Company.
Except as set forth in this Letter Agreement and the Release, the RSU Agreement
will remain in full force and effect.

8. Because your employment with the Company was terminated involuntarily for
other than gross misconduct, the Company acknowledges and agrees that it will
not contest your eligibility for unemployment compensation.

* * * * * *

 

3



--------------------------------------------------------------------------------

Please indicate your acceptance of the terms and provisions of this Letter
Agreement and the Release by signing both copies of this Letter Agreement and
the Release and returning one copy of each to me. The other copy of each is for
your files. By signing below, you acknowledge and agree that you have carefully
read this Letter Agreement and the Release in their entirety; fully understand
and agree to their terms and provisions; and intend and agree that the Letter
Agreement and Release are final and legally binding on you and the Company. This
Letter Agreement shall be governed, construed, interpreted and enforced in
accordance with the substantive laws of the Commonwealth of Massachusetts,
without giving effect to any principles of conflicts of law, whether of the
Commonwealth of Massachusetts or any other jurisdiction, and where applicable,
the laws of the United States, that would result in the application of the laws
of any other jurisdiction. This Letter Agreement may be executed in several
counterparts.

 

    Very truly yours,    

/s/ John Roush

    John Roush     Chief Executive Officer Agreed, Acknowledged and Accepted:  
 

/s/ Anthony Bellantuoni

    Anthony Bellantuoni     Date: June 21, 2011    



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

1. General Release.

(a) I acknowledge that my employment with GSI Group, Inc. (the “Company”) and
all subsidiaries and affiliates thereof terminated on the Termination Date (as
defined in the Letter Agreement (as defined below)). I further acknowledge that
the Company delivered this release of claims (the “Release”) to me on June 3,
2011.

(b) In exchange for the payments and benefits described in that certain Letter
Agreement by and between the Company and me, dated as of June 3, 2011 (the
“Letter Agreement”), which I agree I am not otherwise entitled to receive absent
execution and non-revocation of the Release, I and my representatives, agents,
estate, heirs, successors and assigns (“Releasors”) voluntarily agree to release
and discharge the Company and its parents, affiliates, subsidiaries,
predecessors, successors, assigns, plan sponsors and plan fiduciaries (and the
current and former trustees, officers, directors, employees, and agents of each
of the foregoing, all both individually, in their capacity acting on the
Company’s behalf and in their official capacities) (collectively “Releasees”)
generally from all claims, demands, actions, suits, damages, debts, judgments
and liabilities of every name and nature, whether existing or contingent, known
or unknown, suspected or unsuspected, in law or in equity in connection with my
employment by or termination of employment with the Company, or any of my
dealings, transactions or events involving the Releasees, arising on or before
the date of this Release. This Release is intended by me to be all encompassing
and to act as a full and total release of any claims that the Releasors may have
or have had against the Releasees from the beginning of time to the date of this
Release, including but not limited to, all claims in contract (whether written
or oral, express or implied), tort, equity and common law; any claims for
wrongful discharge, breach of contract, or breach of the obligation of good
faith and fair dealing; and/or any claims under any local, state or federal
constitution, statute, law, ordinance, bylaw, or regulation dealing with either
employment, employment discrimination, retaliation, mass layoffs, plant
closings, and/or employment benefits and/or those laws, statutes or regulations
concerning discrimination on the basis of race, color, creed, religion, age,
sex, sexual harassment, sexual orientation, national origin, ancestry, handicap
or disability, veteran status or any military service or application for
military service or any other category protected by law (including, without
limitation, all claims under the Age Discrimination in Employment Act (the
“ADEA”), 29 U.S.C. §621 et seq., Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq., the Americans With Disabilities Act of 1990, 42 U.S.C. §
12101 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the
Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et seq., the
Massachusetts Fair Employment Practices Act, M.G.L. c.151B, § 1 et seq., the
Massachusetts Civil Rights Act, M.G.L. c.12, §§ 11H and 11I, the Massachusetts
Equal Rights Act, M.G.L. c.93, § 102 and M.G.L. c.214, § 1C, the Massachusetts
Labor and Industries Act, M.G.L. c.149, § 1 et seq., and the Massachusetts
Privacy Act, M.G.L. c.214, § 1B, all as amended); and any federal, state or
local law or regulation concerning securities, stock or stock options. This
Release is for any relief, no matter how denominated, including but not limited
to wages, back pay, front pay, benefits, compensatory damages, liquidated
damages, punitive damages or attorney’s fees. I also agree not to commence or
cooperate in the prosecution or investigation of any lawsuit, administrative
action or other claim or complaint against the Releasees, except as required by
law.



--------------------------------------------------------------------------------

(c) By this Release, I not only release and discharge the Releasees from any and
all claims as stated above that the Releasors could make on my own behalf or on
the behalf of others, but also those claims that might be made by any other
person or organization on my behalf and I specifically waive any right to
recover any damage awards as a member of any class in a case in which any claims
against the Releasees are made involving any matters arising out of my
employment by or termination of employment with the Company, or any of my
dealings, transactions or events involving the Releasees.

(d) I agree that, except for any payments or benefits set forth in the Letter
Agreement and the RSU Agreement (as defined in the Letter Agreement) that have
not yet been paid, as applicable, the payments and benefits the Company
previously provided to me are complete payment, settlement, accord and
satisfaction with respect to all obligations and liabilities of the Releasees to
the Releasors, and with respect to all claims, causes of action and damages that
could be asserted by the Releasors against the Releasees regarding my employment
or termination of employment with the Company, or any of my dealings,
transactions or events involving the Releasees, including, without limitation,
all claims for wages, salary, commissions, draws, car allowances, incentive pay,
bonuses, business expenses, vacation, stock, stock options, severance pay,
attorneys’ fees, compensatory damages, exemplary damages, or other compensation,
benefits, costs or sums. Notwithstanding anything in this Release to the
contrary, this Release shall not affect and I do not waive rights to
indemnification I may have under (A) applicable law, (B) any charter document or
bylaws, (C) any agreement between me and the Company or any other Releasee,
(D) as an insured under any directors’ and officers’ liability insurance policy
now or previously in force, which shall remain in effect in accordance with the
terms and provisions thereof.

(e) I understand and agree that this Release will be binding on me and my heirs,
administrators and assigns. I acknowledge that I have not assigned any claims or
filed or initiated any legal proceedings against any of the Releasees.

(f) I acknowledge and agree that if any provision of this Release is found, held
or deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.

(g) I acknowledge and agree that I have been advised to consult with or seek
advice from an attorney of my choice or any other person of my choosing before
executing this Release.

(h) I acknowledge and agree that, in entering into this Release, I am not
relying on any representation, promise or inducement made by the Company or its
attorneys with the exception of those promises described in this Release.

(i) This Release is deemed made and entered into in the Commonwealth of
Massachusetts, and in all respects shall be interpreted, enforced and governed
under the internal laws of the Commonwealth of Massachusetts, to the extent not
preempted by federal law.

 

2



--------------------------------------------------------------------------------

(j) Notwithstanding the comprehensive release of claims set forth in the
preceding paragraphs of this Section 1, nothing in this Release shall bar or
prohibit me from contacting, seeking assistance from or participating in any
proceeding before any federal or state administrative agency to the extent
permitted by applicable federal, state and/or local law. However, I nevertheless
will be prohibited to the fullest extent authorized by law from obtaining
monetary damages in any agency proceeding in which I do so participate.

2. Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967. I acknowledge and agree that I have been informed that I have or may have
specific rights and/or claims under the ADEA and I agree that:

(a) In consideration for the payments and benefits described in the Letter
Agreement, which I am not otherwise entitled to receive absent execution and
non-revocation of the Release, I specifically and voluntarily waive such rights
and/or claims under the ADEA that I have or might have against the Releasees to
the extent such rights and/or claims arose prior to the date I execute this
Release;

(b) I understand that I am not waiving rights or claims under the ADEA which may
arise after the date that I execute this Release;

(c) I have been advised that I have twenty-one (21) days (such period, the
“Consideration Period”) to review this Release and consider its terms before
signing it, and I acknowledge and agree that such Consideration Period will not
be affected or extended by any changes, whether material or immaterial, that
might be made to this Release; and

(d) I may revoke this Release for a period of seven (7) days after I sign it and
all rights and obligations of both parties under this Release shall not become
effective or enforceable until the date upon which the seven (7) day revocation
period has expired. For such a revocation to be effective, the Company must
receive it on or before the expiration of the seven (7) day revocation period.

* * * * *

 

3



--------------------------------------------------------------------------------

I acknowledge and agree that this Release is a legally binding document and my
signature will commit me to its terms. I acknowledge and agree that I have
carefully read and fully understand all of the provisions of this Release and
that I voluntarily enter into this Release by signing below. Upon execution, I
agree to deliver a signed copy of this Release to the Chief Executive Officer of
the Company.

 

 

Anthony Bellantuoni Date:  

 